DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to using different imaging parameters for different ultrasound modes, classified in A61B8/5292.
II. Claims 1, 20-23, drawn to controlling operation of device, classified in A61b8/54.
Inventions I and II and  are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed.  In the instant case, group I is directed to using default image parameters and displaying image based on this, the limitations of this group are specifically directed to utilizing the processor to perform process of Figs 12-13 of the applicant specification.  the process has to be configured differently (different design, mode of operation, function, or effect), from the processor of group I, for perfuming acts different from parameter processing and display of group II (e.g. Fig 6).  As evidenced 
Claim 1 links inventions I and II.  The restriction requirement between the linked inventions is subject to the non allowance of the linking claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the inventions have acquired a separate status in the art in view of their different classification.  The two classifications are mentioned above.  Additional CPC classifications for the different modes and their imaging parameters are needed in group I.  This is not needed in group II.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  Furthermore, the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.  However, in the present application, the prior art search is not coextensive.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application further contains claims directed to the following patentably distinct species:
Species I directed to generating image using parameters for color doppler mode (Fig 5, improper Markush grouping claim 18)
Species II directed to generating image using parameters for elastography mode (spec. ¶0051 improper Markush grouping in claims 2, 18)
Species III directed to generating image using parameters for pulse wave doppler mode (spec. ¶0063, improper Markush grouping claims 1, 18 )
Species IV directed to generating image using parameters for continuous wave doppler mode (spec. ¶0095 improper Markush grouping claims 13, 18)
Species V directed to generating image using parameters for B mode (Fig 6,  improper Markush grouping claims 15, 18)
spec. ¶0095, improper Markush grouping claims 15, 18)
 The species are independent or distinct because each of these modes are directed to generating image using different modes, having different parameters or combination of parameters, and as evidenced throughout the specification.  Further claims 2, 13, 15, 18 contain improper Markush groupings because they contain members not substitutable, one for the other, with the expectation that the same intended result would be achieved. Different modes have different functions and features.   In addition, these species are not obvious variants of each other based on the current record.
This application further contains claims directed to the following patentably distinct sub-species: 
Examiner determines that claims 6, 12 appear to include an improper Markush grouping (see MPEP § 2117).  The examiner requires the applicant to elect a species form these groupings for examination. These claims contain proper Markush groupings because they contain members not substitutable, one for the other, with the expectation that the same intended result would be achieved. 
This application further contains claims directed to the following patentably distinct sub-species: 
Sub species 1, using image parameters dynamically associated with depth (claims 11-12)
 Sub species 2, using image parameters not dynamically associated with depth (claim 16).

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species /subspecies, or a single grouping of patentably indistinct species /subspecies, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species /subspecies as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)  there is search burden because, examiner will have to search multiple ultrasound modes, parameters and combination in multiple databases.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species /subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species /subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species /subspecies, or groupings of patentably indistinct species /subspecies from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species /subspecies unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species /subspecies.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species /subspecies which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793